PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Peterson, et al.				           			:
Application No. 16/594,564				           	:        DECISION ON PETITION
Filed: October 7, 2019					:
Attorney Docket No. P100425
	
This is a decision on the petition under 37 CFR 1.137(a), filed May 11, 2022, to revive the above-identified application. 

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
April 21, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed 
January 21, 2022, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on April 22, 2022. The Office mailed a Notice of Abandonment on May 10, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $1200.00, (2) the petition fee of $2100.00, and (4) a terminal disclaimer and $170.00 fee.

The Terminal Disclaimer filed May 11, 2022 has been accepted and made of record in the above-identified application. Any continuing application filed from this application must contain a copy of the terminal disclaimer. The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recoded on the continuing application. A copy of this decision should be attached to the cover letter.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET